Citation Nr: 1218243	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-46 843	)	DATE
	)
	

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active duty service in the Air Force Reserves from February 4, 1966 to July 8, 1966 and from January 26, 1968 to May 31, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2011 the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran's dates of service were verified and he was adequately examined as mandated.  The case has been returned to the Board and is ready for further review.   


FINDINGS OF FACT

1.  The Veteran had two periods of active duty service as noted on his DD 214.  One period was from January 26, 1968 to May 31, 1968 and another from February 4, 1966 to July 8, 1966.  

2.  The Veteran's narcolepsy clearly and unmistakably existed prior to the Veteran's entrance into his second period of active duty service from January 1968 to May 1968.  

3.  The evidence clearly and unmistakably shows that there was no increase in the underlying severity of the Veteran's narcolepsy beyond the natural progression of the pathology during his period of period of active duty service from January 1968 to May 1968.  
 

4.  The Veteran was not treated for a head injury or symptoms of narcolepsy during his first period of active duty in the Reserves from February 4, 1966 to July 8, 1966, and his currently diagnosed narcolepsy is not related to his first period of active duty.  


CONCLUSIONS OF LAW

1.  The presumption of soundness as to narcolepsy has been rebutted for the Veteran's second period of active duty from January 1968 to May 1968.  
38 U.S.C.A. §§ 101(22), (24), 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.104, 3.303 (2011).  

2.  Narcolepsy was not incurred in or aggravated by the Veteran's second period of active duty service from January 1968 to May 1968.  38 U.S.C.A. §§ 101(22), (24), 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.104, 3.303 (2011). 

3.  Narcolepsy was not incurred in or aggravated by the Veteran's first period of active duty service from February 4, 1966 to July 8, 1966.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.     

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  Next, specific medical opinions pertinent to the issue on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis making a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2). Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 C.F.R. § 3.6(a). "Active duty" is defined as full time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 3.6(b). The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1(a), (b). Members of the National Guard of the United States and Air National Guard of the United States are included as Reserves. 38 C.F.R. § 3.7(m).

Here, the Veteran had two periods of active duty as documented on his DD 214.  He was on active duty from February 4, 1966 to July 8, 1996 and from January 26, 1968 to May 31, 1968 in the Air Force Reserves.  See, U.S.C.A. § 101(27); 38 C.F.R. § 31.b.  Thus he has established "Veteran" status.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term 'noted' denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that '[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.'  Id. at (b)(1). 

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran has claimed entitlement to service connection for narcolepsy which he states was aggravated during his active service.  He has also indicated that he incurred narcolepsy directly during his first period of active duty.  The Board will address both theories of entitlement.  The Veteran has reported in a December 2008 statement that he suffered a head injury during Advanced Infantry Training in 1966 in Amarillo, Texas when he ran into a fence during physical training.  He indicated that he was knocked out for approximately 30 seconds but that he did not report to sick call.  In October 2009, he denied having a problem staying awake prior to hitting the wall.  He referenced the fact that records dated in November 5, 1965 showed no problems and an "A1" status.  

Service treatment records reveal that, at the time of a pre-induction examination in November 1965, no pertinent abnormalities were noted.  On a Report of Medical History the Veteran completed at the same time, he denied having or ever having had frequent trouble sleeping.  No pertinent findings were made.  A special psychiatric evaluation was conducted but this was in connection with the Veteran's report of a prior suicide attempt.  In February 1967, the Veteran's physical profile was all 1's.  On a Report of Medical History completed by the Veteran in July 1967, he denied having or ever having had frequent trouble sleeping but indicated that he had been a sleep walker.  In August 1967, the Veteran was evaluated by a private physician for complaints of problems staying awake.  The diagnosis was possible narcolepsy.  On January 2, 1968, a private physician wrote that the Veteran had narcolepsy.  The Veteran began his second period of active duty on January 26, 1968.  The same month, the Veteran requested discharge due to the diagnosis of narcolepsy.  A February 1968 letter from a private physician includes the annotation that the author could not be certain the Veteran had true narcolepsy.  The symptomatology was suggestive of the disorder but was not necessarily diagnostic. 

The Veteran was evaluated for possible narcolepsy in March 1968.  It was noted in the clinical record that the Veteran entered the Reserves in January 1966 and had been on active duty since January 1968.  It was noted that the condition apparently existed for 2 to 3 years prior to that time.  It was reported that when the Veteran entered the Reserves in January 1966, he made no mention of the fact that he had had trouble with sleeping.  In August 1967, a private physician diagnosed narcolepsy.  The pertinent final diagnosis was narcolepsy.  The examiner opined that the Veteran probably should not be retained in the service.  Clinical examination of all systems was determined to be normal at the time of the April 1968 service examination.  Narcolepsy was included as a diagnosis. 

After service, VA outpatient treatment records beginning in October 2007 show treatment for complaints of narcolepsy.  A VA examination was conducted in December 2007.  The Veteran informed the examiner that he ran into a wall, head first, in 1966 and was knocked out for a few seconds.  He reported that, from that day forward, he had had trouble staying awake.  He underwent a neurological examination.  The diagnosis from the examination was, narcolepsy.  No opinion regarding the etiology of the disorder was provided.  It was noted that the Veteran had symptoms which overlapped with sleep apnea and should have a sleep study to rule out sleep apnea. 

The Veteran was examined by VA in July 2011.  The claims file was reviewed.  The Veteran reported being diagnosed with narcolepsy around October 1966, and that he had difficulty staying awake after running into a fence head first with a brief loss of consciousness in April 1966 and that thereafter, in October he was diagnosed with the disorder.  He reported having continuing problems with staying awake.  The examiner discussed the evidence in the file.  It was noted that the Veteran denied any sleep difficulties at pre-induction in November 1965 although he did report a history of sleep walking at that time.  It was noted that he was evaluated in August 1967 due to an inability to stay awake and possible narcolepsy was diagnosed.  In a January 1968 letter, a private examiner stated that the Veteran has narcolepsy, and a February 1968 letter noted that it could not be certain that the Veteran had narcolepsy.  It was noted that when the Veteran was examined in March 1968, narcolepsy was confirmed.  The examiner stated that VA records diagnose narcolepsy and that the service treatment records were negative for a head injury.  The Veteran was examined.  The examiner again stated that the pre-induction examination in November 1965 is negative for sleep problems except for a history of sleep walking.  It was noted that the Veteran reports being in basic training in February 1966 to July 1966 and then from January 1968 to May 1968.  It was noted that he reports a head injury in April 1966 and that this is not noted in the service treatment records.  The examiner stated that the Veteran was examined in August 1967 for problems staying awake and he was diagnosed with possible narcolepsy.  It was indicated that in March 1968 he was diagnosed with narcolepsy and that subsequent full service records document a diagnosis of narcolepsy.  

As to the question as to whether it is at least as likely as not that the Veteran has narcolepsy which was due to the reported head injury which occurred in 1966, the examiner answered no.  She stated that the service treatment records are negative for documentation of a head injury.  She stated that medical literature shows that several factors contribute to narcolepsy including loss of neuropeptides, genetic factors and rare brain lesions.  It was noted that tumors and strokes can cause secondary narcolepsy most likely due to direct injury and that narcolepsy can also occur with genetic symptoms.  It was stated that all patients with secondary narcolepsy have obvious neurological findings on physical examination.  The examiner stated that the Veteran reports a history of a head injury but has had a normal neurological examination.  The examiner concluded that given that the Veteran has a normal neurological examination and no documented history in the medical records of a head injury, it is less likely as not that the Veteran's narcolepsy is due to the reported head injury.  

In answer to the question of whether in is as least as likely as not that the Veteran has narcolepsy which is directly due to active service from January 1968 to May 1968, the examiner stated no.  She indicated that the Veteran reported symptoms of narcolepsy and was diagnosed with possible narcolepsy in 1967 which was prior to his active tour of duty from January 1968 to May 1968.  It was noted that the Veteran reported being in the Reserves from February 1966 to May 1968.  The examiner stated that the service records show that the Veteran reported having symptoms in 1967 with a possible diagnosis of narcolepsy in 1967 while he was in the Reserves.  

The examiner stated that the narcolepsy existed prior to the active duty service from January 1968 to May 1968.  It was noted that the Veteran did not report any symptoms of narcolepsy at his pre-induction in November 1965 and the first documentation of narcolepsy was in August 1967 while the Veteran was in the Reserves.  It was noted that the Veteran had a medical board examination in March 1968 for narcolepsy.  The examiner stated that it is at least as likely as not that the Veteran's pre-existing narcolepsy which had its onset in the Reserves increased in symptomatology and such increase was due to aggravation of the disorder in service.  

In March 2012, the above noted July 2011 VA examiner offered an addendum to her prior examination opinion.  The claims file was reviewed.  The examiner was asked to discuss the baseline level of the narcolepsy before it was aggravated by military service and then compare the baseline level to the current level.  The examiner was to state whether the condition has been aggravated beyond the natural progression.  The examiner stated that the narcolepsy existed prior to service from January 1968 to May 1968.  She stated that the first documentation was in August 1967 and that the Veteran had an examination in March 1968 documenting a neurological evaluation and a diagnosis of narcolepsy.  The baseline level of narcolepsy was noted as the Veteran reported symptoms of daytime hypersomnolence with difficulty staying awake when initially diagnosed.  As to current level of disability, the Veteran was noted to have difficulty staying awake and reported falling asleep several times a day.  He denied any sleep paralysis or hallucinations.  He reported cataplexy with emotional excitement.  He was noted to sleep 8 hours a night and was not on any medication for his narcolepsy.  The examiner discussed aggravation beyond natural progression.  She stated that all people with narcolepsy experience sleepiness during the day with episodes of falling asleep.  It was noted the symptoms of excessive daytime sleepiness are often present for years before symptoms of cataplexy develop.  It was indicated that around two thirds of patients with narcolepsy have symptoms of cataplexy and that cataplexy generally develops within three to five years of the onset of sleepiness in 60 percent of people with narcolepsy.  The examiner noted that the Veteran reported daytime hypersomnolence when he was initially diagnosed with narcolepsy.  She went on to say that he reported symptoms of daytime hypersomnolence and episodes of cataplexy when seen in July 2011.  The examiner opined that the Veteran's narcolepsy was less likely as not aggravated beyond the natural progression of the disease.  She stated that as noted, although all patients have daytime hypersomnolence, cataplexy presents a few years later in about 60 percent of patients with narcolepsy, and about two thirds of patients with narcolepsy have symptoms of cataplexy.  

Discussion

In this case, the Veteran's November 1965 pre-entrance examination did not document narcolepsy.  Consequently, the Veteran is presumed to have been in sound condition; and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service, or that his narcolepsy was incurred in service.  

The Veteran has stated that he suffered a head injury during his first period of active duty in April 1966 and that he had sleep problems thereafter.  He has stated that he received no treatment for the injury and his service records are negative for any treatment.  It is well documented in the claims file that the Veteran was discharged from military service during his second period of active duty in connection with his narcolepsy which was diagnosed in August 1967 and in January 1968, both dates prior to his second period of active duty.  The service treatment records for this active duty reveal that the Veteran reported a pre-service history of narcolepsy and this information is documented in the April 1968 service Medical Board report as well as in statements submitted by private examiners.  Further the Veteran testified at a formal hearing in May 1968 for the Air Force that he was first treated in 1967 before he went on active duty, and that he first had symptoms after his first period of active duty toward the end of 1966.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board notes that the April 1968 Medical Board Report shows that the Veteran was diagnosed in service with narcolepsy; the report shows that the Veteran described a pre-service history involving narcolepsy.  The Board also notes that the Veteran has consistently acknowledged the pertinent pre-service history of the pathology, in statements and his discussion with the VA examiners. 

In light of the fact that the Veteran clearly admitted a pre-service history of narcolepsy in his service records, as well as private records showing a diagnosis prior to his second period of service, and as further consistent with his post-service statements in connection with this appeal, the Board finds that there is clear and unmistakable evidence establishing that the narcolepsy that manifested during the Veteran's service was a pathology that pre-existed his second period of active service. 

To consider whether the presumption of soundness is rebutted in this case, then, there remains only the question of whether the evidence clearly and unmistakably shows a lack of aggravation; this can be shown by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  The Board finds that the evidence shows, to a clear and unmistakable standard, that any increase in the Veteran's pertinent disability during service was due to the natural progress of the preexisting condition, and no other manner of permanent aggravation of the disability was caused during service. 

The April 1968 in-service Medical Board report reflects an official determination that the Veteran's narcolepsy pre-existed service.  Further the VA examiner's March 2012 addendum opinion found that the disorder was not aggravated during service beyond the natural progression of the disorder.  The examiner offered a rationale for her conclusion after examining the Veteran previously, and reviewing the file.  The opinion stands uncontradicted in the record.  

The Board has reviewed the entirety of the evidence of record but finds that there is no competent evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above. 

The contemporaneous service records and the recent VA examination report both show that narcolepsy existed prior to service and was not permanently aggravated by service beyond its natural course.  Thus, the Board finds that there is clear and unmistakable evidence demonstrating both findings: (1) that the disability pre-existed service, and (2) that the disability was not permanently aggravated beyond its natural course during service.  Based on the record, the Board finds that the presumption of soundness has been rebutted.  Therefore, the Veteran's claimed narcolepsy pre-existed service of 1968.  The evidence outlined in the preceding paragraphs compels a finding that there was no aggravation of the pre-existing narcolepsy during service beyond the natural course of the pathology.  

The Board notes the Veteran contentions.  The Veteran is competent to recall details of his symptom history, but he is not shown to have the special medical expertise to determine that the symptoms during service represented a permanent aggravation of the pathology beyond its natural course.  The Board accepts that the Veteran experienced narcolepsy during service, but the essential question is whether the pre-existing narcolepsy was permanently aggravated beyond its natural course during the Veteran's active military service. 

While acknowledging the Veteran's belief that he suffers from narcolepsy that is etiologically linked to his active military service, it is well established that as a lay person, the Veteran is not considered capable of opining as to the diagnosis or etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly competent to testify as to symptoms that are apparent to his lay sensitivities or are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  In this case, the Veteran does not contest the finding that his narcolepsy pre-existed his second period of active military service, and he is not competent to offer medical evidence to contradict the medical findings of record that the pathology was not permanently aggravated during service beyond the natural course of the pathology.  Although the Veteran contends that his military service permanently medically worsened his disorder, he has not been shown to possess the requisite training or credentials needed to make such a determination. As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The medical evidence clearly and unmistakably indicates no permanent aggravation of the pertinent pathology during service; this medical evidence is uncontradicted on this point.  The presumption of soundness is rebutted by clear and unmistakable evidence.  

The Board also acknowledges that the Veteran has stated that he has experienced a continuity of symptomatology since the time of his military service.  However, such continuity does not provide a basis for a grant of service connection on this basis; the Board finds that the narcolepsy worsened in service due to the natural progress of the disability.  Therefore, any contentions concerning continuity of symptomatology following service do not provide a basis for a grant of service connection as the disorder pre-existed service and any aggravation during service was due to the natural progression of the pathology. 

In this case, after a review of all the lay and medical evidence, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence such that the Board finds that the Veteran's narcolepsy pre-existed the Veteran's second period of active military service and was not permanently aggravated beyond its natural progression by the Veteran's military service.  Service connection cannot be granted for a disability that pre-existed service and was not permanently aggravated beyond the natural progression during service. 

Additionally, the preponderance of the evidence is against a finding that the Veteran suffers from narcolepsy which is otherwise causally related to his service.  It is noted that he has contended that he had a head injury during his first period of active duty in 1966, and that he had sleep problems thereafter.  His 1965 pre-induction examination is negative for narcolepsy.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and with respect to narcolepsy during his first period of active duty, the Board must determine whether the Veteran has a disability that was incurred in service.  The presumption of soundness would not be applicable to this period of service, thus the Board turns to the question of direct service incurrence.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104(a) 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A determination as to whether narcolepsy is related to service requires competent evidence.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Board notes that there is no documentation of a head injury in service and the Veteran has stated that he was not treated during the first period of service for a head injury or for narcolepsy.  However he is competent to attest to having suffered a head injury during service.  He has a current diagnosis of narcolepsy, first documented in 1967.  However, the evidence does not show that the finding in 1967 is related to the Veteran's active duty service.  In this regard, a VA examiner has offered an opinion in July 2011 that the disorder is not due to a head injury which occurred in 1966.  The opinion was offered after reviewing the claims file and examining the Veteran.  Rationale was provided and the opinion stands uncontradicted in the record.  

Here, the Board finds that, the Veteran has not demonstrated the medical knowledge required to establish an etiological nexus between his narcolepsy and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person  who is qualified through education, training, or experience to  offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service. 

The Board also acknowledges that the Veteran has stated that he has experienced a continuity of symptomatology since the head injury which he states occurred at the time of his military service.  However, the Board finds his assertion to be not credible.  In this regard, there is no mention of a head injury by way of history in the record until 2007 decades after his first period of service despite records of treatment during his second period of service.  This absence of contemporary medical evidence stands against the credibility of his subsequent lay statements regarding an injury.  He also testified in May 1968 that his symptoms did not begin until the end of 1966, after his first period of active duty.  Thus he has made contradicting statements regarding the onset of his symptoms.  The Veteran's service treatment records do not reflect any treatment for or diagnosis of narcolepsy during his first period of active duty, and a VA examiner opined that the Veteran's narcolepsy is not due to the reported head injury.  There is no medical evidence in the claims file which relates his narcolepsy to service.  The Board finds the medical evidence to be more probative and credible in this instance.  

The preponderance of the evidence is against finding that the Veteran has narcolepsy etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  Accordingly, service connection is not warranted on any basis.   


ORDER

Entitlement to service connection for narcolepsy is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


